        Case 4:18-cr-06054-EFS         ECF No. 239        filed 10/01/20    PageID.3764 Page 1 of 4

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WASHINGTON
 UNITED STATES OF AMERICA,                                       Case No.   4:18-CR-6054-EFS-1, 2, 3
                                                                 CRIMINAL MINUTES
                                      Plaintiff,
        -vs-                                                     DATE:     OCTOBER 1, 2020
                                                                 LOCATION: RICHLAND
 SAMI ANWAR (1);
 MID COLUMBIA RESEARCH LLC (2); and
 ZAIN RESEARCH LLC (3),                                          SENTENCING
                          Defendants.

                                          Hon. Edward F. Shea
           Sara Gore                                    02                              Ronelle Corbey
      Courtroom Deputy                              Law Clerk                          Court Reporter
                   Tyler Tornabene
                                                                     Gary Metro for all Defendants
                   Daniel Fruchter
                Government Counsel                                           Defense Counsel
 Probation Officer: Cassie Lerch telephonically


[X] Open Court                       [ ] Chambers                            [X] Telephonic

Defendant, Sami Anwar, present in custody of the US Marshal

Colloquy between Court and counsel regarding the overview to be presented at today at sentencing

Court: US v ALI 620 F.3d 1062 (2010); parties received a copy which will be addressed after break

US Probation Officer Cassie Lerch, previously sworn to testify, clarifies and adds remarks to her testimony
from yesterday.
Examination of witness by Mr. Metro

Recess: 10:55 a.m.
Reconvene: 11:18 p.m.




[XX] ORDER FORTHCOMING

 CONVENED:       10:21 A.M.     ADJOURNED:         10:55 A.M.
                 11:18 A.M.                         1:17 P.M.   TIME:      2:33 HR.    CALENDARED        [    ]
         Case 4:18-cr-06054-EFS         ECF No. 239       filed 10/01/20    PageID.3765 Page 2 of 4

USA -vs- ANWAR, et al.                                                                      October 1, 2020
4:18-CR-6054-EFS-1, 2, 3                                                                    Page 2
Sentencing




Mr. Metro argues his objections to US v ALI

Mr. Fruchter response and argument re US v ALI

Rebuttal argument by Mr. Metro

Colloquy between Court and counsel re US v ALI and methodology

Mr. Donavon argues restitution regarding Justina Bruinekool

Rebuttal argument by Mr. Metro

Court: Rules Justina Bruinekool to be removed from the restitution

Mr. Metro argues remaining restitution as to Mid-Columbia LLC

Rebuttal argument by Mr. Donavan

Mr. Fruchter clarifies documents submitted at trial

Rebuttal argument by Mr. Metro

The Court rules on and accepts the Presentence Investigation Report

Argument and recommendations Mr. Fruechter

Argument and recommendations Mr. Metro


SENTENCE:

Sami Anwar

Imprisonment: 340 months total, Count 1: 240 months; Counts 2-40: 240 months with 100 months consecutive
and 140 months concurrent; Counts 41-47: 48 months concurrent to all counts.

Defendant shall receive credit for time served in federal custody prior to sentencing in this matter

Supervised Release: Counts 1-40: 3 years; Counts 41-47: 1 year to run concurrently on standard conditions
and the following special conditions:
         Case 4:18-cr-06054-EFS         ECF No. 239       filed 10/01/20    PageID.3766 Page 3 of 4

USA -vs- ANWAR, et al.                                                                      October 1, 2020
4:18-CR-6054-EFS-1, 2, 3                                                                    Page 3
Sentencing




1. If you pose a risk to another person or an organization, the probation officer may seek permission from the
court to require you to notify that person or organization about the risk. If the court approves, you must provide
the notification. The probation officer may contact the person or organization to confirm that you have provided
the proper notification.

2. You must not be self-employed, nor shall you be employed by friends, relatives, or associates, unless
approved in advance by the supervising officer. You must not work for cash and must provide proof of earnings
as required by your supervising officer.

3. You must provide the supervising officer with access to any requested financial information and authorize the
release of any financial information. The probation office may share financial information with the U.S.
Attorney’s Office. You must disclose all assets and liabilities to the supervising officer. You must not transfer,
sell, give away, or otherwise convey any asset, without the advance approval of the supervising office.

4. You must surrender or make available for review, any documents and/or business records, requested by the
supervising officer.

5. You must furnish financial information to the Internal Revenue Service (IRS), in order to determine taxes
owing. You must file all delinquent and current tax returns as required by law and must pay any outstanding tax
liability once assessed, including interest and penalties, either through lump sum or installment payments as
approved by the IRS. You must provide a copy of any payment agreement to the supervising officer and must
allow reciprocal release of information between the supervising officer and the IRS.

6. You must not incur any new debt, open additional lines of credit, or enter into any financial contracts,
without the advance approval of the supervising officer.

7. You must submit your person, residence, office, or vehicle and belongings to a search, conducted by a
probation officer, at a sensible time and manner, based upon reasonable suspicion of contraband or evidence of
violation of a condition of supervision. Failure to submit to search may be grounds for revocation. You must
warn persons with whom you share a residence that the premises may be subject to search.

8. No contact with any person who testified as a witness in this case without the advanced permission of the US
Probation Officer who is supervising you.

Special Penalty Assessment: $100.00 per count; total $4700.00
Fine: waived

Restitution: $1,890,550.10
Joint and several w/Mid-Columbia Research LLC and Zain Research LLC

Pfizer: $658,513.77
Braeburn: $435,732.93
Biorasi: $739,984.20
Medpace: $46,988
Finch Therapeutics: $9,331.20
        Case 4:18-cr-06054-EFS         ECF No. 239       filed 10/01/20   PageID.3767 Page 4 of 4

USA -vs- ANWAR, et al.                                                                    October 1, 2020
4:18-CR-6054-EFS-1, 2, 3                                                                  Page 4
Sentencing


SENTENCE:
Mid-Columbia Research LLC
Special Penalty Assessment: $400.00 per count; total of $18,800
Fine: waived

Restitution: $1,890,550.10
Joint and several w/Sami Anwar and Zain Research LLC

Pfizer: $658,513.77
Braeburn: $435,732.93
Biorasi: $739,984.20
Medpace: $46,988
Finch Therapeutics: $9,331.20

SENTENCE:
Zain Research LLC
Special Penalty Assessment: $400.00 per count; total of $800.00
Fine: waived

Restitution: $1,890,550.10
Joint and several w/Sami Anwar and Mid-Columbia Research LLC

Pfizer: $658,513.77
Braeburn: $435,732.93
Biorasi: $739,984.20
Medpace: $46,988
Finch Therapeutics: $9,331.20
Forfeiture as to Sami Anwar only:
Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2561(c), the following assets are forfeited by the
defendant:

   -   $175,160.27 funds from KeyBank Account ending in 4371

   -   $5,648,786.69 U.S. currency

Appeal rights given
Mr. Metro motions the Court to withdraw
Court: Mr. Metro’s motion to withdraw is granted, Court to refer to Magistrate Judge to appoint counsel if
defendant is found indigent.
Mr. Anwar wants clarification regarding probation report
Colloquy between Court and counsel re probation report
